Citation Nr: 0835382	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma, secondary 
to military DDT exposure.

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to military DDT exposure or, in 
the alternative, to the medications prescribed for asthma.

3.  Entitlement to service connection for ischemic heart 
disease, claimed as secondary to military DDT exposure or, in 
the alternative, to the medications prescribed for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1956 to May 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and April 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio denying the veteran's asthma claim 
and his diabetes and heart disease claims respectively.  The 
veteran had a hearing before the Board in February 2006 and 
the transcript is of record.

The case was brought before the Board in May 2006, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's current asthma is causally related to 
alleged DDT exposure. 

2.  The preponderance of the evidence supports a finding that 
the veteran's asthma is due to symptoms originating in 
service.

2.  The veteran's type II diabetes mellitus was not incurred 
in service and there is no causal link between his current 
condition and alleged DDT exposure, steroid medication or any 
other remote incident of service.

3.  The veteran's ischemic heart disease was not incurred in 
service and there is no causal link between his current 
condition and alleged DDT exposure, steroid medication or any 
other remote incident of service.


CONCLUSIONS OF LAW

1.  The veteran's asthma was incurred during his military 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran's type II diabetes mellitus is not secondary 
to his service-connected asthma or asthmatic medications; it 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, and 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2007).

3.  The veteran's chronic ischemic heart disease is not 
secondary to his service-connected asthma or asthmatic 
medications; it was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for diabetes mellitus and heart disease may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because the earliest evidence of the veteran's 
diabetes and heart disease is 1990 and 2002 respectively, 
over three decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges during his military service, he was 
stationed in the Panama Canal for three and a half years 
where his locale was "fogged for mosquitos" on a daily 
basis using DDT herbicide.  He further alleges that he began 
having difficulties breathing, running nose and upper 
respiratory infections while stationed abroad. After 
separation from the military, the veteran alleges he had 
continuous treatment for these symptoms, to include steroid-
based medications.  Currently, the veteran has asthma, 
diabetes mellitus and ischemic heart disease.  He believes 
his asthma is due to chronic inhalation of DDT.  He further 
believes his diabetes and ischemic heart disease are due to 
long-standing steroid use for his asthma.  Alternatively, he 
alleges his diabetes and heart disease are also related to 
his chronic inhalation of DDT fumes.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Regrettably, the veteran's service medical records are 
unavailable due to a fire-related incident.  Where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

The veteran's DD-214 confirms three and a half years of the 
veteran's service was foreign service, although it is not 
apparent where he served internationally.  Regrettably, the 
veteran's alleged exposure to DDT herbicide has not been 
confirmed.  No salvageable records confirm the veteran's DDT 
exposure or any complaints, diagnoses or treatments for 
asthma or asthmatic symptoms, diabetes or heart disease.  

Asthma

The veteran does not allege he was diagnosed with any chronic 
disease while in the military.  Rather he alleges his 
asthmatic symptoms, to include trouble breathing, runny nose 
and chronic "colds" began while in the military.  He 
further alleges he began treatment for these symptoms 
immediately after his separation from the military in 1960.

Although the veteran identified treatment dating back to 
1960, the first obtainable treatment records indicating 
treatment for asthma or asthmatic symptoms are from 1985, 
over two decades after service.  At that time, the veteran 
was regularly treated for nasal congestion, sinusitis, 
allergic rhinitis and bronchitis.  These symptoms included 
asthmatic reaction in September 1996.  He was diagnosed 
formally with asthma in March 1997.  

Service connection may be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See 38 C.F.R. 
§3.303(b) (2006).  In accordance with the recent decision of 
the United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.    

The provisions concerning continuity of symptomatology, 
however, do not relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

Thus, the pertinent inquiry, then, is whether there is any 
probative and competent medical evidence indicating a medical 
nexus between the claimed symptomatology in service and his 
current disability.  Resolving all reasonable doubt in favor 
of the veteran, the Board concludes there is.

In support of his claim, the veteran submitted statements 
from his private treating physicians, Dr. Kylberg and Dr. 
Cadenhead.  In June 2001, Dr. Kylberg indicated the veteran 
has asthma, "which began following heavy exposure to DDT 
fumes, which occurred in the 1950's."  Similarly, Dr. 
Cadenhead, in a February 2004 statement indicated, "it is 
certainly reasonable that this gentleman's condition could 
have been initiated by chronic exposure to DDT."  

The Board does not find either opinion probative.  Although 
the Board is not questioning the competence of the veteran's 
private medical providers, the opinions by the veteran's 
private physicians are not entitled to more weight merely 
because they treated the veteran. VA's benefits statutes and 
regulations do not provide any basis for the "treating 
physician rule," and, in fact, conflict with such a rule. 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

Both Dr. Kylberg's and Dr. Cadenhead's opinions are based on 
the assumption that the veteran had "heavy" or "chronic" 
exposure to DDT fumes.  As indicated earlier, no amount of 
exposure to DDT by the veteran has been confirmed, much less 
"heavy exposure" or "chronic exposure" to DDT fumes.  A 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The actual substance of Dr. Cadenhead's February 2004 
opinion, moreover, is speculative at best. Although it is 
favorable to the veteran's claim at first glance, Dr. 
Cadenhead merely indicates the "reasonable" possibility 
that the veteran's asthmatic condition "could have been 
initiated" by chronic exposure to DDT.  Medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  The fact that something is a possibility does not 
mean it is as likely as not the cause of the current 
conditions.

In contrast, the veteran was afforded a VA examination in 
March 2008 to ascertain the likely etiology of his chronic 
asthma.  Initially, the Board finds noteworthy that the VA 
examiner candidly agrees with the private medical opinions 
that DDT herbicide exposure causing chronic asthma is 
"within the realm of medical possibility," but ultimately 
opines it is unlikely in the veteran's specific case.  That 
is, the examiner indicates DDT exposure would likely cause 
"acute symptoms" but not "specific long term 'diseases' or 
conditions."  Thus, even presuming DDT exposure, the VA 
examiner opines it is not likely the cause of the veteran's 
current asthma.  This opinion is based on a thorough 
examination and a complete review of the medical evidence, to 
include Dr. Kylberg and Dr. Cadenhead's nexus opinions. 

The VA examiner continues, however, that while the veteran's 
asthma is not likely the result of DDT exposure, it is likely 
to have manifested initially in service in light of the 
veteran's statements of continuity of symptomatology.  
Specifically, the examiner opined as follows:

It is important to note that [the veteran] claims 
he demonstrated the symptoms of asthma and 
bronchitis during service, and the subsequent 
health records do indicate a chronicity of the 
symptoms going back to his time in service, and 
for that reason, I opine that it is as likely as 
not the veteran demonstrated the condition of 
asthma during service....

The Board notes that despite efforts made, no records prior 
to 1985 were obtained to objectively confirm whether the 
veteran's asthmatic treatment dates back to 1960, his 
separation from the military.  The medical records, however, 
do note the veteran's contention that he suffered from 
symptoms since 1959, while still stationed in Panama in the 
military.  In light of Buchanan, the Board accepts the 
veteran's contentions of continuity of symptomatology.  See 
Buchanan, No. 05-7174.  His statements, in addition to the 
scarce contemporaneous medical evidence do not conclusively 
warrant service connection, but they do put the evidence, at 
the very least, in equipoise.  In light of the veteran's 
statements and the positive nexus opinion afforded by the 
March 2008 VA examiner, the veteran is entitled to the 
benefit of the doubt and, thus, service connection is granted 
for asthma.

Diabetes Mellitus, Type II and Ischemic Heart Disease

Here, the veteran alleges his current diabetes and heart 
disease are due to his long-standing steroid treatment for 
his asthma.  He initially also argued these diseases were due 
to DDT exposure.  The Board will consider both theories of 
entitlement to service connection.

As indicated above, service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

In the alternative, service-connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury. See 38 
C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

After service, the veteran was first diagnosed with Diabetes 
Mellitus, type II in December 1990.  At that time, no 
specific etiology was indicated other than noting familial 
history of diabetes. The private treatment records also 
indicate the veteran was informed in March 1997 that his 
steroid medication for his asthma may temporarily raise his 
blood sugar levels.  The physician, however, indicated this 
is a temporary side effect and, at that time, it was noted 
the veteran's blood sugar level was elevated without the use 
of steroids.  The veteran's private and VA outpatient 
treatment records indicate continuous treatment for diabetes 
mellitus, type II since 1990.  No medical professional, 
however, has ever linked the veteran's diabetes to his asthma 
medication, DDT exposure or any other incident of service.

In regard to the veteran's heart disease, the veteran 
suffered a myocardial infarction in August 2002 where he 
underwent a stent placement.  He was diagnosed with chronic 
ischemic heart disease in February 2003.  Since that time, 
the veteran's heart disease has been asymptomatic.  Similar 
to his diabetes, no medical provider has ever linked the 
veteran's heart disease to his asthma medication, DDT 
exposure or any other incident of service.

The veteran was afforded a VA examination in March 2008 to 
ascertain the likely etiology of the veteran's conditions.  
The examiner diagnosed the veteran with diabetes mellitus, 
type II and ischemic heart disease, status post stent 
placement.  The examiner indicated the veteran's use of oral 
steroids for his asthma is not likely the cause of his 
current diabetes mellitus specifically opining as follows:

The usage of steroids for his asthma have been 
very intermittent, short term, and have not been 
shown to be the cause of his type 2 diabetes 
mellitus.  Oral steroids, used in this way, may 
increase the blood sugar transiently, but do not 
induce the permanent condition of diabetes 
mellitus, type 2, which is a complex, multiple 
factored, condition of insulin resistance, which 
would not be expected to develop on the basis of a 
number of short term courses of prednisone to 
treat asthma.

In regard to the veteran's heart disease, the March 2008 
examiner indicated his disease "is related to diabetes 
mellitus as a macrovascular complication."  

The Board notes that the examiner did not specifically 
comment on whether DDT exposure is likely the cause of the 
veteran's diabetes mellitus, type II, or heart disease.  In 
general, however, the examiner opined as follows:

Acute exposure to DDT or other inhaled pesticides 
and chemical would be likely to cause acute 
symptoms and reactions from the upper and lower 
respiratory system; while the most usual adverse 
effects from these insecticides is neurological, 
and again is acute, at the time of the exposure, 
and these are not generally seen as creating 
specific long term 'diseases' or conditions.  
(Emphasis added).

The Board finds the examiner's opinions compelling.  They are 
based on a thorough examination and a complete review of the 
claims file, to include the private treatment records and the 
veteran's contentions.  Also compelling, no medical 
professional has ever disagreed with the examiner's opinion.  
The medical evidence indicates while steroid medications may 
temporarily elevate blood sugar levels, the medications do 
not "cause" diabetes.  Similarly, even if DDT exposure is 
conceded, inhalation of pesticides causes acute symptoms and 
not chronic diseases.  The medical evidence as a whole simply 
does not support that the veteran's diabetes or heart disease 
is related to any incident of his military exposure or his 
asthma medication. 

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

The Board concludes service connection for diabetes mellitus, 
type II, and ischemic heart disease must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims. As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for diabetes mellitus, type II and chronic 
ischemic heart disease must be denied. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2001, January 2004, March 2004, 
June 2006 and February 2008.  Those letters advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The 2006 and 2008 letters told him how 
effective dates and disability ratings are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case via the 2001 letter regarding the asthma 
claim and the January 2004 letter regarding the diabetes and 
heart claims.  To the extent these notices were deficient in 
any respect, that was corrected via the 2006 and 2008 
letters.  These letters were followed by readjudication, most 
recently in the May 2008 supplemental statement of the case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are not of 
record, as explained above, due to a fire-related incident.  
The RO exhausted all other means to obtain records from other 
locations and, therefore, additional efforts would be futile.  
VA medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his conditions can be directly 
attributed to service or attributed to steroid asthmatic 
medication or DDT exposure.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to military DDT exposure or, in the 
alternative, to the medications prescribed for asthma, is 
denied.

Entitlement to service connection for ischemic heart disease, 
claimed as secondary to military DDT exposure or, in the 
alternative, to the medications prescribed for asthma, is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


